FINAL REJECTION
This is in response to Applicant amendments filed on 10/18/2021 amending Claims 1, 21, and 32-33; and adding Claims 36-37. Claims 1-8, and 21-37 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 36-37 recites the limitation “the shell coating is locally applied to the hot side of the shell substrate only at a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, a panel interface region, or combinations thereof”. There is no support in the original specification for the shell coating applied only in these regions. The .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1; 5; 21; 25 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker  (US 6,397,765).

Regarding Claim 1: Becker discloses a shell (3, Fig. 3) for use in a combustor (combustion chamber, not numbered, Col. 7 L. 9-14) of a gas turbine engine (gas turbine, not numbered, Col. 7 L. 9-14), the shell comprising: a shell substrate (see annotated figure 765’) spaced from the liner panel (see annotated figure 765’); and a shell coating (25, Fig. 3; see Col. 4 L. 39-43, and Col. 7 L. 59- Col. 8 L.59-69 wherein the separating layer is described as  “applied as a thin coating to the metallic supporting structure”, and  “a thin, heat resistant coating” ; see Col. 4 L. 1-7 wherein 25 is made of metallic material used for coating gas turbines blades) applied to a hot side (see annotated figure 765’) of the shell substrate, wherein the shell coating is locally applied to a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, and a panel interface region (see annotated figure 765’, the coating is applied at the location of the panel interface, and thus locally applied), or combination thereof.

Regarding Claim 5: Becker discloses all the limitations of Claim 1, the shell coating being locally applied to a panel interface region (see annotated figure 765’, the coating is applied at the location of the panel interface, and thus locally applied).

Regarding Claim 30: Becker discloses all the limitations of Claim 1 as stated above, and further discloses the hot side of the shell substrate facing a liner panel (27, Fig. 3 and annotated figure 765’).

Regarding Claim 31: Becker discloses all the limitations of Claim 30 as stated above, and further discloses the hot side of the shell substrate being spaced away from the liner panel (see annotated figure 765’).

Regarding Claim 21: Becker discloses a shell (3, Fig. 3) for use in a combustor (combustion chamber, not numbered, Col. 7 L. 9-14) of a gas turbine engine (gas turbine, not numbered, Col. 7 L. 9-14), the shell comprising: a shell substrate (see annotated figure 765’); and a shell coating (25, Fig.3 see Col. 4 L. 39-43, and Col. 7 L. 59- Col. 8 L.59-69 wherein the separating layer is described as  “applied as a thin coating to the metallic supporting structure”, and  “a thin, heat resistant coating” ; see Col. 4 L. 1-7 wherein 25 is made of metallic material used for coating gas turbines blades) locally applied (the coating is applied at the location of the hot side and thus locally applied) to a hot side (see annotated figure 765’) of the shell substrate that is spaced away from and faces a liner panel (see annotated figure 765’), wherein the shell coating is locally applied to a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, and a panel interface region (see annotated figure 765’, the coating is applied at the location of the panel interface, and thus locally applied), or combination thereof.

Regarding Claim 25: Becker discloses all the limitations of Claim 21, the shell coating being locally applied to a panel interface region (see annotated figure 765’, the coating is applied at the location of the panel interface, and thus locally applied).


Claims 1 and 36; and 21 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burd (US 7,140,185).

Regarding Claims 1 and 36: Burd discloses Burd teaches a shell (18; Figs. 1 and 6) for use in a combustor (16; and Fig. 1) of a gas turbine engine (gas turbine engine, not numbered, see Col. 1 L. 6), the shell comprising: a shell substrate (18; Fig. 6) spaced from a liner panel (20; Fig. 5 see how the liner panel 20 is spaced apart from 18); and a shell coating (64; Fig. 6) applied to the shell substrate (see Fig. 6)  and the shell coating is locally applied to a hot side of the shell substrate (see annotated figure 185’ side facing the panel 20) only at a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, a panel interface region (see annotated figure 185’ wherein the coating is present only where the liner and the shell interface/abut each other), or combinations thereof.

Regarding Claims 21 and 37: Burd discloses Burd teaches a shell (18; Figs. 1 and 6) for use in a combustor (16; and Fig. 1) of a gas turbine engine (gas turbine engine, not numbered, see Col. 1 L. 6), the shell comprising: a shell substrate (18; Fig. 6) spaced from a liner panel (20; Fig. 5 see how the liner panel 20 is spaced apart from 18); and a shell coating (64; Fig. 6) locally applied to a hot side of the shell substrate (see annotated figure 185’ side facing and spaced away from the panel 20) that is spaced away from and faces a line panel (22; Fig. 5), wherein the shell coating is locally applied only at a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, a panel interface region (see annotated figure 185’ wherein the coating is present only where the liner and the shell interface/abut each other), or combinations thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 2; 4; 22; and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Burd (US 7,140,185).

Regarding Claim 2:  Becker discloses all the limitations of Claim 1, as stated above,  and further discloses the shell coating including a metallic coat (“metallic heat-resistant separating layer”, see abstract  and Col. 2 L. 32-33) but does not explicitly recite  the shell coating including only a metallic bond coat.
However, Burd discloses a shell (18; Figs. 1 and 6) for use in a combustor (16; and Fig. 1) of a gas turbine engine (gas turbine engine, not numbered, see Col. 1 L. 6), the shell comprising: a shell substrate (28; Fig. 6); and a coating (64; Fig. 6) applied to the shell substrate (see Fig. 6), wherein the coating includes only a metallic bond coat (“oxidation resistant coating”, not numbered, see Col. 5 L. 24- 30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell coating of Becker to have the coating including only a metallic bond coat, as taught by Burd, to reduce complexity and thus cost of the Becker’s coating, as well as, help to prevent undesirable oxidation of the shell, as recognized by Burd, see Col. 5 L. 22-30.

Regarding Claim 4: Becker in view of Burd teaches all the limitations of Claim 2 as stated above, and Burd further teaches the coating including a nickel-based alloy material (Burd discloses examples of bond coating as being described in Vine (US 4,861,618) see Col. 5 L. 24- 30 of Burd, wherein the Vine discloses the bond coat being nickel-based alloy material, NiCoCrAlY, see Col. 5 L. 23-29 of Vine).

Regarding Claim 22: Becker discloses all the limitations of Claim 21, as stated above, and further discloses the shell coating including a metallic coat (“metallic heat-resistant separating layer”, see Abstract  and Col. 2 L. 32-33) but does not explicitly recite  the shell coating including only a metallic bond coat.
However, Burd discloses a shell (18; Figs. 1 and 6) for use in a combustor (16; and Fig. 1) of a gas turbine engine (gas turbine engine, not numbered, see Col. 1 L. 6), the shell comprising: a shell substrate (28; Fig. 6); and a coating (64; Fig. 6) applied to the shell substrate (see Fig. 6), wherein the coating includes only a metallic bond coat (“oxidation resistant coating”, not numbered, see Col. 5 L. 24- 30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell coating of Becker to have the coating including only a metallic bond coat, as taught by Burd, to reduce complexity and thus cost of the Becker’s coating, as well as, help to prevent undesirable oxidation of the shell, as recognized by Burd, see Col. 5 L. 22-30.


Regarding Claim 24: Becker in view of Burd teaches all the limitations of Claim 22 as stat5ed above, and Burd further teaches the coating including a nickel-based alloy material (Burd discloses examples of bond coating as being described in Vine (US 4,861,618) see Col. 5 L. 24- 30 of Burd, wherein the Vine discloses the bond coat being nickel-based alloy material, NiCoCrAlY, see Col. 5 L. 23-29 of Vine).



	Claims 6-8 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Chang (W0 2015/095759 wherein the corresponding US Patent Application No. 2016/0320060 is use as a reference).

Regarding Claim 6: Becker discloses all the limitations of Claim 1, as stated above, and further discloses the shell coating being locally applied to hole region (see Col. 6 L. 20-31 wherein the coating is applied locally around holes through the substrate such as bolt hole or cooling passage holes) but does not explicitly recites the shell coating being locally applied to a dilution hole region.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker, the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and dilution holes (110; Fig. 2) through the shell and the substrate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell of Becker to have dilution holes through the shell and the substrate, as taught by Chang, to supply dilution air to the combustion chamber to dilute or quenches the hot combustion gases, as recognized by Chang, see [0054]. Since Becker discloses having the coating applied throughout the substrate and Becker in view of Chang teaches having dilution holes through the shell and the substrate, Becker in view of Chang teaches the shell coating being locally applied to a dilution hole region.



Regarding Claim 7: Becker discloses all the limitations of Claim 1, as stated above, and further discloses the shell coating being locally applied to hole region (see Col. 6 L. 20-31 wherein the coating is applied locally around holes through the substrate such as bolt hole or cooling passage holes) but does not explicitly recites the shell coating being locally applied to a ignitor hole region.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker, the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and an ignitor hole (112; Fig. 2) through the shell and the substrate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell of Becker to have an ignitor hole through the shell and the substrate, as taught by Chang, to provide ignition to the combustion chamber. Since Becker discloses having the coating applied throughout the substrate and Becker in view of Chang teaches having an ignitor hole through the shell and the substrate, Becker in view of Chang teaches the shell coating being locally applied to an ignitor hole region.


Regarding Claim 8: Becker discloses all the limitations of Claim 1, as stated above, and further discloses the shell coating being locally applied to a turbine upstream region  (see Abstract wherein the coating is applied to the combustion chamber of the gas turbine which is a region upstream of the turbine, turbine being placed downstream from the combustion chamber to receive hot gases from the combustion chamber) and particularly to a region to which a hot fluid and thermal stress is applied (see Col. 1 L. 10-15) but does not explicitly recites the shell coating being locally applied to a turbine vane upstream region upstream of a nozzle guide vane.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker,  the gas turbine engine having a nozzle guide vane (54A, Fig. 2);   the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and the shell of the combustor having a turbine vane upstream region (see annotated figure 759’) directly upstream and adjacent of  the nozzle guide vane on which hot fluid and thermal stress is applied (see [0050] wherein the region directly upstream from 54a is a region wherein core airflow combustion gases transition from combustion chamber to turbine and wherein spin and swirl are generated producing high thermal stress in this region).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine of Becker to have a nozzle guide vane (54A, Fig. 2) directly downstream from the shell, to facilitate pressure energy into kinetic energy, as recognized by Chang, see [0050]. Since Becker discloses having the coating applied throughout the substrate, the shell, and in a upstream turbine region; and Becker in view of Chang teaches having a nozzle guide vane directly downstream from the shell, thus Becker in view of Chang teaches the shell coating being locally applied to a turbine vane upstream region upstream of a nozzle guide vane.


Regarding Claim 26: Becker discloses all the limitations of Claim 21, as stated above, and further discloses the shell coating being locally applied to hole region (see Col. 6 L. 20-31 wherein the coating is applied locally around holes through the substrate such as bolt hole or cooling passage holes) but does not explicitly recites the shell coating being locally applied to a dilution hole region.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker, the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and dilution holes (110; Fig. 2) through the shell and the substrate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell of Becker to have dilution holes through the shell and the substrate, as taught by Chang, to supply dilution air to the combustion chamber to dilute or quenches the hot combustion gases, as recognized by Chang, see [0054]. Since Becker discloses having the coating applied throughout the substrate and Becker in view of Chang teaches having dilution holes through the shell and the substrate, thus Becker in view of Chang teaches the shell coating being locally applied to a dilution hole region.

Regarding Claim 27: Becker discloses all the limitations of Claim 21, as stated above, and further discloses the shell coating being locally applied to hole region (see Col. 6 L. 20-31 wherein the coating is applied locally around holes through the substrate such as bolt hole or cooling passage holes) but does not explicitly recites the shell coating being locally applied to a ignitor hole region.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker, the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and an ignitor hole (112; Fig. 2) through the shell and the substrate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell of Becker to have an ignitor hole through the shell and the substrate, as taught by Chang, to provide ignition to the combustion chamber. Since Becker discloses having the coating applied throughout the substrate and Becker in view of Chang teaches having an ignitor hole through the shell and the substrate, Becker in view of Chang teaches the shell coating being locally applied to an ignitor hole region.

Regarding Claim 28: Becker discloses all the limitations of Claim 21, as stated above, and further discloses the shell coating being locally applied to a turbine upstream region  (see Abstract wherein the coating is applied to the combustion chamber of the gas turbine which is a region upstream of the turbine, turbine being placed downstream from the combustion chamber to receive hot gases from the combustion chamber) and particularly to a region to which a hot fluid and thermal stress is applied (see Col. 1 L. 10-15) but does not explicitly recites the shell coating being locally applied to a turbine vane upstream region upstream of a nozzle guide vane.
However, Chang discloses a combustor (26; Fig. 2) for a gas turbine engine (20; Fig. 1) similar as Becker,  the gas turbine engine having a nozzle guide vane (54A, Fig. 2);   the combustor having a shell (68, 70; Fig. 2) with a substrate (see annotated figure 759'); and the shell of the combustor having a turbine vane upstream region (see annotated figure 759’) directly upstream and adjacent of  the nozzle guide vane on which hot fluid and thermal stress is applied (see [0050] wherein the region directly upstream from 54a is a region wherein core airflow combustion gases transition from combustion chamber to turbine and wherein spin and swirl are generated producing high thermal stress in this region).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine of Becker to have a nozzle guide vane (54A, Fig. 2) directly downstream from the shell, to facilitate pressure energy into kinetic energy, as recognized by Chang, see [0050]. Since Becker discloses having the coating applied throughout the substrate, the shell, and in a upstream turbine region; and Becker in view of Chang teaches having a nozzle guide vane directly downstream from the shell, thus Becker in view of Chang teaches the shell coating being locally applied to a turbine vane upstream region upstream of a nozzle guide vane.




    PNG
    media_image1.png
    673
    816
    media_image1.png
    Greyscale


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Irwin (US patent N0. 3,981, 142).

Regarding Claim 29: Becker discloses all the limitations of Claim 1, as stated above, and further discloses a multiple of cooling impingement passages (31, Fig. 3) wherein the shell coating coats a periphery of the multiple of cooling impingement passages (see annotated figure 765’).
Becker is silent regarding the shell coating at least partially coats an internal surface of a multiple of cooling impingement passages. 
However, Irwin teaches a combustor of a gas turbine engine (gas turbine combustor, not numbered, Col. 2 L. 26-28) having a substrate (20, Fig. 2) with a coating (26, Fig. 2 and Col. 3 L. 32-34) and a multiple of cooling passages (22, Fig. 1) wherein the coating coats at least partially coats an internal surface (27, Fig. 2) of the multiple of cooling impingement passages (see Fig. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impingement cooling passages of Becker to have the shell coating at least partially coats an internal surface of, as taught by Irwin, to provide an insulating barrier for the substrate, as recognized by Irwin, see col. 3 L. 38-41c.


	Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Burd and further in view of Vine (US 4,861,618).

	Regarding Claim 3:  Becker in view of Burd  teaches  all the elements of Claim 2, as stated above, and Becker further discloses the coating being thin ( Col. 4 L.39-43) and in particular up to few tenth of millimeter, i.e. up to few times .004 inch, (Col. 3 L. 51-52) but does not explicitly recites the coating being about 2-7 mills (0.002 - 0.007 inches) thick.
	However, Vine teaches a combustor (combustion chamber, not numbered, Col. 2 L. 62-63) of a gas turbine engine (gas turbine, not numbered, Col. 2 L. 62-63) with a bond coating (bond coat material, not numbered, Col. 5 L. 23-29) applied to a substrate of the combustor being a bout 2-7 mills (0.002 - 0.007 inches) thick (“thickness of from 0.003-0.015 inches” see Col. 5 L. 23-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker in view of Burd to have coating being about 2-7 mills (0.002 - 0.007 inches) thick, as taught by Vine, to provide sufficient coat coverage to prevent failure, as recognized by Vine, see Col. 5 L.  29-36.

	Regarding Claim 23:  Becker in view of Burd  teaches  all the elements of Claim 2, as stated above, and further discloses the coating being thin ( Col. 4 L.39-43) and in particular up to few tenth of millimeter, i.e. up to few times .004 inch, (Col. 3 L. 51-52)  but does not explicitly recites the coating being about 2-7 mills (0.002 - 0.007 inches) thick.
	However, Vine teaches a combustor (combustion chamber, not numbered, Col. 2 L. 62-63) of a gas turbine engine (gas turbine, not numbered, Col. 2 L. 62-63) with a bond coating (bond coat material, not numbered, Col. 5 L. 23-29) applied to a substrate of the combustor being a bout 2-7 mills (0.002 - 0.007 inches) thick (“thickness of from 0.003-0.015 inches” see Col. 5 L. 23-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker in view of Burd to have coating being about 2-7 mills (0.002 - 0.007 inches) thick, as taught by Vine, to provide sufficient coat coverage to prevent failure, as recognized by Vine, see Col. 5 L.  29-36.



	Claims 1, 32-33, and 21, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Balandier (US 2016/0010862) in view of Burd (US 7,140,185) and further in view of Vine (US 4,861,618).

	Regarding Claims 1 and 32: Balandier discloses a shell (50; Fig. 2) for use in a combustor (15; Fig. 2) of a gas turbine engine (10; Fig. 1), the shell comprising: a shell substrate (see annotated figure 862’) spaced from a liner panel (48A, 48B, 52A, 52B; Fig. 2) and having a hot side (49B, 53B; Fig. 2); and wherein at least one liner panel (interpreted as the liner panel) is circumferentially mounted within the support shell (see annotated figure 862’) and has a liner coating applied thereto (a bond coating superposed to a ceramic coating, see [0050]).
	Balandier is silent regarding a shell coating applied to the hot side, wherein the shell coating is locally applied to a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, and a panel interface region, or combination thereof, and wherein the shell coating is about one-half thickness of the liner coating.
 However, Burd teaches a shell (18; Figs. 1 and 6) for use in a combustor (16; and Fig. 1) of a gas turbine engine (gas turbine engine, not numbered, see Col. 1 L. 6), the shell comprising: a shell substrate (28; Fig. 6); and a shell coating (64; Fig. 6) applied to the shell substrate (see Fig. 6)  and locally  applied to a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, and a panel interface region (see annotated figure 185’), or combination thereof
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hot side of the shell of Balandier to add the shell coating of Burd, to help to prevent undesirable oxidation of the shell, as recognized by Burd, see Col. 5 L. 22-30.
	Balandier in view of Burd teaches all the limitations above, but is silent regrading wherein the shell coating is about one-half thickness of the liner coating.
	However, Vine teaches a combustor (combustion chamber, not numbered, Col. 2 L. 62-63) of a gas turbine engine (gas turbine, not numbered, Col. 2 L. 62-63) with  a coating composed of a bond coating (bond coat material, not numbered, Col. 5 L. 23-29) superposed to a ceramic coating (Ceramic coating, not labeled, Col. 6 L. 34), wherein the bond coating has  a bond thickness (Col. 6 L. 32-35) and the ceramic coating has a ceramic thickness (Col. 6 L. 32-35)  wherein the bond and ceramic thickness are the same (Col. 6 L. 32-35) .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bond coating and ceramic coating of Balandier in view of Burd, to have the bond and ceramic thicknesses taught by Vine, to provide sufficient coat coverage to prevent failure, as recognized by Vine, see Col. 5 L.  29-36.

    PNG
    media_image2.png
    1104
    816
    media_image2.png
    Greyscale


Regarding Claims 33: Balandier in view of Burd and further in view of Vine teaches all the limitations of Claim 32, as stated above, and Balandier further discloses wherein the at least one liner panel is mounted to the shell via a multiple of studs (62, 70; Fig. 2).


Regarding Claims 21 and 34: Balandier discloses a shell (50; Fig. 2) for use in a combustor (15; Fig. 2) of a gas turbine engine (10; Fig. 1), the shell comprising: a shell substrate (see annotated figure 862’) having a hot side (49B, 53B; Fig. 2) spaced away from and faces a liner panel (48A, 48B, 52A, 52B; Fig. 2); and wherein the liner coating applied thereto (a bond coating superposed to a ceramic coating, see [0050]).
However, Burd teaches a shell (18; Figs. 1 and 6) for use in a combustor (16; and Fig. 1) of a gas turbine engine (gas turbine engine, not numbered, see Col. 1 L. 6), the shell comprising: a shell substrate (28; Fig. 6); and a shell coating (64; Fig. 6) applied to the shell substrate (see Fig. 6)  and locally  applied to a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, and a panel interface region (see annotated figure 185’), or combination thereof.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hot side of the shell of Balandier to add the coating including only a metallic bond coat, as taught by Burd, to help to prevent undesirable oxidation of the shell, as recognized by Burd, see Col. 5 L. 22-30.
	Balandier in view of Burd teaches all the limitations above, but is silent regrading wherein the shell coating is about one-half thickness of the liner coating.
	However, Vine teaches a combustor (combustion chamber, not numbered, Col. 2 L. 62-63) of a gas turbine engine (gas turbine, not numbered, Col. 2 L. 62-63) with  a coating composed of a bond coating (bond coat material, not numbered, Col. 5 L. 23-29) superposed to a ceramic coating (Ceramic coating, not labeled, Col. 6 L. 34), wherein the bond coating has  a bond thickness (Col. 6 L. 32-35) and the ceramic coating has a ceramic thickness (Col. 6 L. 32-35)  wherein the bond and ceramic thickness are the same (Col. 6 L. 32-35) .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bond coating and ceramic coating of Balandier in view of Burd, to have the bond and ceramic thicknesses taught by Vine, to provide sufficient coat coverage to prevent failure, as recognized by Vine, see Col. 5 L.  29-36.

Regarding Claims 35: Balandier in view of Burd and further in view of Vine teaches all the limitations of Claim 34, as stated above, and Balandier further discloses wherein the at least one liner panel is mounted to the shell via a multiple of studs (62, 70; Fig. 2).


Response to Arguments
Applicant’s arguments filed 10/18/2021 have been considered but are not persuasive for the following reasons:
Regarding Claims 1 and 21: Applicant’s representative asserts that the amended limitations  for Claims 1 and 21 recites local placement of the shell coating in specific, enumerated regions and the claimed language is such that the coating is recited to be locally applied "only" to the listed regions.
However, Applicant’s arguments are not commensurate in scope with the requirements of the Claims as interpreted under the Broadest Reasonable Interpretation (BRI).  Despite Applicant’s position, the limitations in question in Claims 1 and 21 merely recite “locally applied to a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, a panel interface region, or combinations thereof”. These recitations do not require the coating to be absent in areas other than the ones claimed or to be present on all these areas and absent elsewhere. In Becker, as discussed in the above rejection, the coating is applied to a panel interface region (see annotated figure 765’, the coating is applied at the location of the panel interface, and thus locally applied). 
Thus, the structure disclosed by prior art meets all of the requirements of the recited claims 1 and 21 under BRI.

Regarding Claims 36-37, Applicant’s representative asserts that  the prior art record fails to teach the limitation “ the shell coating is locally applied to the hot side of the shell substrate only at a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, a panel interface region, or combinations thereof”. In particular, Applicant’s representative asserts that Burd fails to teach such a limitation as for Burd the shell coating is along the entire length of the wall" (see Burd, column 4, lines 39, 42).
As articulated in this Office Action the limitation “the shell coating is locally applied to the hot side of the shell substrate only at a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, a panel interface region, or combinations thereof” lacks of support in the original disclosure, see 112(a) rejection above.
Even if, arguendo, there is support in the original disclosure for the above limitation, Burd would still teach the above limitation. Burd teaches the coating being only applied on the wall edge 38 (see Fig. 5) along the entire length of wall (34, Fig. 5). The wall edge 38 is a panel interface region as the shell and the liner interface/abut each other along this wall edge (see Fig. 5).
 Consequently, Burd teaches “the shell coating is locally applied to the hot side of the shell substrate only at a dilution hole region, an igniter hole region, a turbine vane upstream region upstream of a nozzle guide vane, a panel interface region, or combinations thereof”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741